FILED
                             NOT FOR PUBLICATION                             MAR 22 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARGARITA VIZCARRA DE                            No. 08-74362
BASILIO,
                                                 Agency No. A077-342-306
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Margarita Vizcarra de Basilio, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) order denying her motion to reopen removal

proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen, review for

substantial evidence the agency’s factual findings, and review de novo questions of

law. Hamazaspyan v. Holder, 590 F.3d 744, 747 (9th Cir. 2009). We deny the

petition for review.

      The agency did not abuse its discretion in denying Vizcarra de Basilio’s

motion to reopen because the evidence Vizcarra de Basilio submitted with her

motion does not compel the conclusion that she suffered from a serious illness

sufficient to establish an exceptional circumstance that would excuse her failure to

appear. See Celis-Castellano v. Ashcroft, 298 F.3d 888, 891-92 (9th Cir. 2002).

      The BIA did not err by declining to consider the new evidence Vizcarra de

Basilio submitted on appeal. See 8 C.F.R. § 1003.1(d)(3)(iv); see also Matter of

Grijalva, 21 I. & N. Dec. 27, 36 (BIA 1995) (the BIA will not remand to the IJ for

consideration of evidence submitted on appeal that was available and could have

been presented along with a motion to reopen filed with the IJ).

      PETITION FOR REVIEW DENIED.




                                          2                                   08-74362